                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

THE BANK OF NEW YORK MELLON,
formerly known as the Bank of New York
on behalf of CIT Mortgage Loan Trust 2007-1,
                                                                 ORDER
                             Plaintiff,
                                                                 19-cv-1042-bbc
              v.

JOHN A. GLAVIN, GABRIELLE GLAVIN,
MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INC., UNIFUND CCR PARTNERS,
CITIBANK (SOUTH DAKOTA) N.A.
and UNITED STATES OF AMERICA,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       On March 11, 2020, I concluded that defendant John Glavin had no legitimate basis

for removing this foreclosure action to federal court, so I granted plaintiff The Bank of New

York Mellon’s motion to remand this case to state court. Dkt. #7. Now before the court

is plaintiff’s request for fees and costs under 28 U.S.C. § 1447. Plaintiff requests $888.00

in fees for 3.2 hours spent drafting a motion and brief and reviewing Glavin’s submissions,

as well as the court’s docket sheet for this case. Glavin objects to the request on the ground

that the work was unnecessary or likely performed by a paralegal, but these objections are

meritless. I conclude that the work performed and the hourly fee of $275 are reasonable.

Accordingly, plaintiff’s request for fees will be granted.




                                               1
                                       ORDER

      IT IS ORDERED that plaintiff The Bank of New York Mellon’s request for fees in

the amount of $888.00, dkt. #9, is GRANTED.



      Entered this 2d day of April, 2020.

                                        BY THE COURT:
                                        /s/

                                        BARBARA B. CRABB
                                        District Judge




                                            2
